DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/22/2022 has been considered by the Examiner.

Status of Claims
Claims 1-20, filed on 05/25/2021, are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not connect the claimed “composition of a sample” to the dehydrogenation reactor system or its heaters or reactors. Here, “a sample” seems un-linked from the method of monitoring and controlling the dehydrogenation reactor system because the claims do not specify how this sample is related to any of the claimed method elements. There is no guidance in the claims as to how this sample can be used to come up with any decisions of how to perform the claimed method. 
claims 2-15 are also rejected under 35 USC §112 by virtue of their dependence from claim 1.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohaco et al. (US 2020/0108327) in view of Du et al. (“Exergy analysis of propane dehydrogenation in a fluidized bed reactor: Experiment and MP-PIC simulation”, Energy Conversion and Management 202 (2019) 112213).
Ohaco teaches a method to monitor and control a dehydrogenation reactor system comprising plurality of reactors and heaters positioned upstream from said reactors (see below and [0030]).

    PNG
    media_image1.png
    496
    636
    media_image1.png
    Greyscale

The reactor system comprises a control system with various sensors and analysis equipment (Fig. 4B and [0042]-[0043]). The control can target various processes variables (T, P, flow, etc.; [0044]-[0058]), and in the case of dehydrogenation it is targeting separation efficiency with distillation column control [0048]. 
Ohaco does not teach or suggest using the composition of samples to adjust operation of reactor system (which comprises the reactors and heaters but not necessarily a separation column).
However, Du discloses online measurement of dehydrogenation reactor system using a GC analyzer (see below). The results reflect a strong dependency of product composition on reaction temperature (see Fig. 2 and 4; highest amount of propylene at 890 K). The reaction temperature is controlled with a PID controller (Section 2. Experimental setup, last 4 lines of paragraph 1).  

    PNG
    media_image2.png
    596
    1002
    media_image2.png
    Greyscale

Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the composition measurement of the sample (i.e. using GC analyzer) to adjust operation of the dehydrogenation reactor system since the temperature of the reactor is a known variable that manipulates composition of desired products, and also because this involves combining known dehydrogenation reactor control techniques based on composition with known analysis techniques that provide composition data with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772